 

Exhibit 10.10

 

LIMITED GUARANTY

 

THIS LIMITED GUARANTY (this “Guaranty”) is made as of November 5, 2018, by
Brookfield DTLA Holdings LLC, a Delaware limited liability company
(“Guarantor”), in favor of Landesbank Hessen-Thüringen Girozentrale, New York
Branch, as Administrative Agent on behalf of the Lenders (together with its
successors and assigns, “Administrative Agent”) and each of the Lenders party to
the Loan Agreement (as defined below).

 

RECITALS

 

A.Pursuant to the terms of that certain Loan Agreement, dated of even date
herewith by and among Maguire Properties-355 S. Grand, LLC, a Delaware limited
liability company (“Borrower”), Administrative Agent, and the Lenders party
thereto (as amended, restated or otherwise modified from time to time, the “Loan
Agreement”), the Lenders have agreed to make a loan to Borrower in the original
aggregate principal amount of Two Hundred Ninety Million and 00/100 Dollars
($290,000,000.00) (the “Loan”) for the purposes specified in the Loan Agreement,
said purposes relating to 355 S. Grand Avenue, Los Angeles, California as more
particularly described therein (the “Property”). The Loan Agreement provides
that the Loan shall be evidenced by one or more promissory notes (as amended,
restated or otherwise modified from time to time, the “Notes”) executed by
Borrower and payable to the Lenders party to the Loan Agreement, in the
aggregate principal amount of the Loan and shall be secured by the Security
Instrument and by other security instruments, if any, specified in the Loan
Agreement.

 

B.Guarantor owns an indirect interest in, and is an Affiliate of, Borrower, has
an indirect financial interest in the Property as a result thereof and will
benefit from the Lenders making the Loan to Borrower.

 

C.Initially capitalized terms used herein and not otherwise defined shall have
the respective meanings ascribed to such terms in the Loan Agreement.

 

THEREFORE, to induce Administrative Agent and the Lenders to enter into the Loan
Agreement and to make the Loan, and in consideration thereof, Guarantor
unconditionally guarantees and agrees as follows:

 

 

 

 

1.PAYMENT GUARANTY. Guarantor hereby guarantees and agrees that it shall be
liable to Administrative Agent and the Lenders for the following (together with
Guarantor’s obligations under Section 2 of this Guaranty, the “Guaranteed
Obligations”): the entire principal sum outstanding under the Notes, together
with accrued interest and other amounts payable thereunder and under all of the
Loan Documents, as such amount shall be outstanding from time to time, if (1)
Borrower effects a Transfer of all or substantially all of the Property or of
all or substantially all of the direct or indirect equity interests in Borrower
in violation of the provisions of the Loan Agreement, provided that no such
liability shall arise if such violation arises solely from a failure to provide
any required notice; (2) any Borrower Party (defined herein below) files, or
joins in the filing of, a petition under the Bankruptcy Code or any other
federal or state bankruptcy or insolvency law, or solicits or causes to be
solicited, or otherwise colludes with, petitioning creditors for any involuntary
petition against Borrower; (3) any Borrower Party joins or otherwise colludes in
any involuntary petition filed against Borrower, by any other Person under the
Bankruptcy Code or any other federal or state bankruptcy or insolvency law; (4)
Borrower consents to or acquiesces in writing or joins in an application for the
appointment of a custodian, receiver, trustee, or examiner for Borrower or any
portion of the Property (other than at the request of Administrative Agent
and/or any Lender); or (5) Borrower makes an assignment for the benefit of
creditors or admits, in writing in any legal proceeding, its insolvency or its
inability to pay its debts as they become due unless failure to make such
admission would be a violation of law. Notwithstanding anything to the contrary
in this Guaranty, the Notes or any of the Loan Documents, (A) neither
Administrative Agent nor any Lender shall be deemed to have waived any right
which Administrative Agent and/or any Lender may have under Section 506(a),
506(b), 1111(b) or any other provisions of the Bankruptcy Code to file a claim
for the full amount of the Debt or to require that all collateral shall continue
to secure all of the Debt owing to Administrative Agent and Lenders in
accordance with the Loan Documents.

 

Nothing contained in Section 2 hereof shall limit Guarantor’s liability under
this Section 1.

 

2

 

 

2.NON-RECOURSE CARVE-OUT GUARANTY. In addition to the guarantee set forth in
Section 1 hereof, Guarantor further guarantees and promises to pay to
Administrative Agent and the Lenders, or order, on demand, in lawful money of
the United States, in immediately available funds, and to defend, indemnify and
hold harmless Administrative Agent and the Lenders, their directors, officers,
employees, successors and assigns from and against all losses, damages,
liabilities, claims, actions, judgments, court costs and legal and other
expenses (including, without limitation, reasonable attorneys’ fees and
expenses), other than any consequential, exemplary, indirect or special or
punitive damages or lost profits unless the same are actually imposed on
Administrative Agent or the Lenders by a third party, which Administrative Agent
and the Lenders (except in their respective capacities as a tenant under any
lease of the Property or as a purchaser of the Property; provided, however, that
such exception shall not apply to Administrative Agent or any Lender or their
nominee in their capacity as owner or occupant of the Property in connection
with or following any foreclosure (or a deed in lieu of foreclosure) or the
exercise of any remedies under the Loan Documents) actually incur as a direct
consequence of (a) fraud or intentional misrepresentation by Borrower or
Guarantor (each, a “Borrower Party”) or any manager who is an Affiliate of
Borrower or Guarantor in connection with the Loan or the Property; (b) the gross
negligence or willful misconduct of any Borrower Party or any manager who is an
Affiliate of Borrower or Guarantor in connection with the Loan; (c) the material
breach by any Borrower Party that is Controlled by Borrower of any
representation, warranty, covenant or indemnification provision in the Hazardous
Materials Indemnity Agreement or in any other Loan Document concerning
environmental laws, hazardous substances and asbestos and any indemnification of
Administrative Agent and the Lenders with respect thereto in any such document;
(d) physical waste to the Property caused by intentional acts or intentional
omissions of any Borrower Party, other than waste (or alleged waste) to the
Property resulting from the insufficiency of cash flow from the Property to
prevent such waste and such insufficiency is not a result of misappropriation of
rents, moneys payable as damages or in lieu of rent (including any disbursements
from reserves representing amounts payable during a tenant’s free rent period),
rent equivalents, royalties (including, without limitation, all oil and gas or
other mineral royalties and bonuses), income, receivables, receipts, revenues,
deposits (including, without limitation, security, utility and other deposits),
accounts, cash, issues, profits, charges for services rendered, proceeds from
any Interest Rate Protection Agreement and other consideration of whatever form
or nature received by or paid to or for the account of or benefit of Borrower or
its agents or employees from any and all sources arising from or attributable to
the Property (collectively, “Rents”) by any Borrower Party; provided, however,
that physical waste shall not include normal and reasonable wear and tear to the
Property that occurs in the ordinary course of business; (e) the misapplication
or conversion by any Borrower Party of (i) any insurance proceeds paid by reason
of any loss, damage or destruction to the Property, (ii) any awards or other
amounts received in connection with the Condemnation of all or a portion of the
Property or (iii) any Rents not applied in accordance with the requirements of
the Loan Documents following the occurrence and during the continuance of a
Default; (f) any personal property taken from the Property during the
continuance of Default other than in the ordinary course of business by or on
behalf of any Borrower Party; provided however that there shall be no liability
hereunder if such personal property is replaced with personal property of the
same utility and of the same or greater value; and provided further that any
such personal property shall not be required to be replaced to the extent the
same is obsolete or is no longer required for the operation of the Property; (g)
subject to Borrower’s right to contest the same as expressly set forth in the
Loan Agreement, (i) failure to pay Taxes, and/or (ii) the failure to pay
insurance premiums in accordance with the Loan Documents; provided that the
foregoing shall not apply at any time that (x) there is not sufficient cash flow
to pay the same and such insufficiency is not due to misappropriation of the
same, or (y) there are sufficient amounts on reserve with Administrative Agent
to pay such amounts and Administrative Agent shall not have made such amounts
available to pay the same in violation of the Loan Documents; (h) any security
deposits, advance deposits or any other deposits collected with respect to the
Property which are not delivered to Administrative Agent upon a foreclosure of
the Property or action in lieu thereof, except to the extent any such security
deposits, advance deposits or other deposits were applied in accordance with the
terms and conditions of any of the Leases; (i) the breach of any representation,
warranty or covenant of Borrower with respect to itself set forth in Section
9.10 of the Loan Agreement, the result of which is the substantive consolidation
of the assets of Borrower with the assets of another person or entity, provided
no member, partner, or direct or indirect equityholder of Borrower is obligated
to fund additional capital or make any loans to Borrower; (j) Borrower fails to
obtain Administrative Agent’s prior written consent to any additional
indebtedness, which indebtedness is secured by a voluntary Lien encumbering the
Property, as and to the extent the same are not expressly permitted by the Loan
Documents; (k) except as set forth in Section 1 above with respect to voluntary
Transfers of all or substantially all of the Property or of all or substantially
all of the direct or indirect equity interests in Borrower, Borrower fails to
obtain Administrative Agent’s consent to any other Transfer of the Property or
direct or indirect interests in Borrower (other than a Permitted Transfer or a
Permitted Lien) in violation of the Loan Documents; or (l) any litigation or
other legal proceeding related to the Loan filed by any Borrower Party or any
Affiliate of Sponsor that is Controlled by Sponsor in bad faith with the intent
to (and that actually does) wrongfully delay, impede, obstruct, hinder, enjoin
or otherwise interfere with or frustrate the efforts of Administrative Agent or
any Lender to exercise any rights and remedies available to Administrative Agent
and any Lender.

 

3

 

 

3.REMEDIES. If Guarantor fails to promptly perform its obligations under this
Guaranty, Administrative Agent may from time to time, and without first
requiring performance by Borrower or exhausting any or all security for the
Loan, bring any action at law or in equity or both to compel Guarantor to
perform its obligations hereunder, and to collect in any such action
compensation for all out-of-pocket costs and expenses (including reasonable fees
of outside counsel) actually incurred by Administrative Agent in the enforcement
hereof or the preservation of the Lenders’ rights hereunder.

 

4.RIGHTS OF ADMINISTRATIVE AGENT AND THE LENDERS. Administrative Agent and the
Lenders, without giving notice to Guarantor or obtaining Guarantor’s consent and
without affecting the liability of Guarantor, from time to time, may: (a) renew
or extend all or any portion of Borrower’s obligations under the Notes or any of
the other Loan Documents; (b) declare all sums owing to Administrative Agent and
the Lenders under the Notes and the other Loan Documents due and payable upon
the occurrence and during the continuance of a Default; (c) make changes in the
dates specified for payments of any sums payable in periodic installments under
the Notes or any of the other Loan Documents; (d) otherwise enter into
modifications of the terms of any of the other Loan Documents (other than Loan
Documents to which Guarantor is a party); (e) take and hold security for the
performance of Borrower’s obligations under the Notes or the other Loan
Documents and exchange, enforce, waive and release any such security, or impair
or fail to perfect any lien on or security interest in any such security; (f)
apply such security and direct the order or manner of sale thereof as
Administrative Agent in its discretion may determine; (g) release, substitute or
add any one or more endorsers of the Notes or guarantors of Borrower’s
obligations under the Notes or the other Loan Documents; (h) apply payments
received by Administrative Agent from Borrower to any obligations of Borrower to
Administrative Agent and/or the Lenders, in such order as Administrative Agent
shall determine in its sole discretion, whether or not any such obligations are
covered by this Guaranty; (i) subject to any restrictions on assignment of the
Loan set forth in the Loan Agreement, assign this Guaranty in whole or in part,
to the holder of the Notes (or any Note); and (j) subject to any restrictions on
assignment of the Loan set forth in the Loan Agreement, assign, transfer or
negotiate all or any part of the indebtedness guaranteed by this Guaranty.

 

4

 

 

5.GUARANTOR’S WAIVERS. Guarantor waives to the maximum extent permitted by law:
(a) any defense based upon any legal disability or other defense of Borrower,
any other guarantor or any other person, or by reason of the cessation or
limitation of the liability of Borrower from any cause other than full payment
of all sums payable under the Notes or any of the other Loan Documents; (b) any
defense based upon any lack of authority of the officers, directors, partners,
members, managers or agents acting or purporting to act on behalf of Borrower or
any principal of Borrower or any defect in the formation of Borrower or any
principal of Borrower; (c) any defense based upon the application by Borrower of
the proceeds of the Loan for purposes other than the purposes represented by
Borrower to Administrative Agent or the Lenders or intended or understood by
Administrative Agent, the Lenders or Guarantor; (d) any and all rights and
defenses arising out of an election of remedies by Administrative Agent or the
Lenders, even though that election of remedies, such as nonjudicial foreclosure
with respect to security for a guaranteed obligation, has destroyed Guarantor’s
rights of subrogation and reimbursement against the principal by operation of
any applicable law (state or otherwise); (e) any defense based upon
Administrative Agent’s or any Lender’s failure to disclose to Guarantor any
information concerning Borrower’s financial condition or any other circumstances
bearing on Borrower’s ability to pay all sums payable and perform its
obligations under the Notes or any of the other Loan Documents; (f) any defense
based upon any statute or rule of law which provides that the obligation of a
surety must be neither larger in amount nor in any other respects more
burdensome than that of a principal; (g) any defense based upon Administrative
Agent’s or any Lender’s election, in any proceeding instituted under 11 U.S.C.
§101 et seq., as the same may be amended from time to time (the “Bankruptcy
Code”), of the application of Section 1111(b)(2) of the Bankruptcy Code or any
successor statute; (h) any defense based upon any borrowing or any grant of a
security interest under the Bankruptcy Code; (i) any right of subrogation, any
right to enforce any remedy which Administrative Agent or any Lender may have
against Borrower and any right to participate in, or benefit from, any security
for the Notes or the other Loan Documents now or hereafter held by
Administrative Agent or any Lender; (j) presentment, demand, protest and notice
of any kind other than as specifically required under this Guaranty or the Loan
Documents; (k) any right or claim of right to cause a marshalling of Borrower’s
assets or the assets of any other party now or hereafter held as security for
Borrower’s obligations; and (l) the benefit of any statute of limitations
affecting the liability of Guarantor hereunder or the enforcement hereof.
Guarantor further waives to the maximum extent permitted by law any and all
rights and defenses that Guarantor may have because any portion of Borrower’s
debt is secured by real property; this means, among other things, that: (1)
Administrative Agent may collect from Guarantor without first foreclosing on any
real or personal property collateral pledged by Borrower; (2) if Administrative
Agent forecloses on any real property collaterally pledged by Borrower, then (A)
the amount of the debt may be reduced only by the price for which that
collateral is sold at the foreclosure sale, even if the collateral is worth more
than the sale price, and (B) Administrative Agent may collect from Guarantor
even if Administrative Agent, by foreclosing on the real property collateral,
has destroyed any right Guarantor may have to collect from Borrower. The
foregoing sentence is an unconditional and irrevocable waiver of any rights and
defenses Guarantor may have because Borrower’s debt is secured by real property.
These rights and defenses being waived by Guarantor include, but are not limited
to, any rights or defenses based upon deficiency limitation or anti-deficiency,
redemption or other similar rights, if any. Without limiting the generality of
the foregoing or any other provision hereof, Guarantor further expressly waives
to the maximum extent permitted by Applicable Law any and all rights and
defenses, including without limitation any rights of subrogation, reimbursement,
indemnification and contribution, which might otherwise be available to
Guarantor under applicable law. Guarantor agrees that the performance of any act
or any payment which tolls any statute of limitations applicable to the Notes or
any of the other Loan Documents shall similarly operate to toll the statute of
limitations applicable to Guarantor’s liability hereunder. Guarantor further
covenants that this Guaranty shall remain and continue in full force and effect
as to any modification, extension or renewal of any of the Loan Documents, that
Administrative Agent and the Lenders shall not be under a duty to protect,
secure or insure any security or lien provided by the Security Instrument or
other such collateral, and that other indulgences or forbearance may be granted
under any or all of such documents, all of which may be made, done or suffered
without notice to, or further consent of, Guarantor.

 

5

 

 

6.GUARANTOR’S WARRANTIES. Guarantor warrants and acknowledges that: (a) the
Lenders would not make the Loan but for this Guaranty; (b) Guarantor has
reviewed all of the terms and provisions of the Loan Agreement and the other
Loan Documents; (c) there are no conditions precedent to the effectiveness of
this Guaranty that have not been satisfied as of the date hereof; (d) Guarantor
has established adequate means of obtaining from sources other than
Administrative Agent or the Lenders, on a continuing basis, financial and other
information pertaining to Borrower’s financial condition, the Property and
Borrower’s activities relating thereto and the status of Borrower’s performance
of its obligations under the Loan Documents, and Guarantor agrees to keep
adequately informed from such means of any facts, events or circumstances which
might in any way affect Guarantor’s risks hereunder and neither Administrative
Agent nor any Lender has made any representation to Guarantor as to any such
matters; (e) Guarantor has all requisite power and authority to own or lease its
property and to carry on its own business as now conducted; (f) Guarantor has
the full limited liability company power and authority to execute and deliver
this Guaranty and to perform its obligations hereunder; the execution, delivery
and performance of this Guaranty by Guarantor has been duly and validly
authorized; and all requisite limited liability company action has been taken by
Guarantor to make this Guaranty valid and binding upon Guarantor, enforceable in
accordance with its terms; (g) neither any Loan Party nor any of its
subsidiaries is a party to any indenture, loan or credit agreement or any lease
or other agreement or instrument or subject to any charter or limited liability
company restriction that would be reasonably likely to have a Material Adverse
Effect; (h) Guarantor’s execution of, and compliance with, this Guaranty will
not result in the breach of any term or provision of the operating agreement or
other governing instrument of Guarantor, or result in the breach of any term or
provision of, or conflict with or constitute a default under, or, to Guarantor’s
knowledge result in the acceleration of any obligation under any material
agreement, indenture or loan or credit agreement or other instrument to which
Guarantor is subject, or result in the violation of any law, rule, regulation,
order, judgment or decree to which Guarantor is subject; (i) intentionally
deleted; (j) to Guarantor’s knowledge, there is no action, suit, proceeding or
investigation pending or threatened against it which, if decided adversely
against Guarantor, is reasonably likely to, either in any one instance or in the
aggregate, result in any material adverse change in the business, operations,
financial condition, properties or assets of Guarantor, or in any material
impairment of the right or ability of Guarantor to carry on its business
substantially as now conducted, or in any material liability on the part of
Guarantor, or which would draw into question the validity of this Guaranty or of
any action taken or to be taken in connection with the obligations of Guarantor
contemplated herein, or which would be likely to impair materially the ability
of Guarantor to perform under the terms of this Guaranty; (k) Guarantor does not
believe, nor does it have any reason or cause to believe, that it cannot perform
each and every covenant contained in this Guaranty; (l) no approval,
authorization, order, license or consent of, or registration or filing with, any
governmental authority or other person, and no approval, authorization or
consent of any other party is required in connection with this Guaranty; (m)
this Guaranty constitutes a valid, legal and binding obligation of Guarantor,
enforceable against it in accordance with the terms hereof subject only to
applicable bankruptcy, insolvency and similar laws affecting rights of creditors
generally, and subject, as to enforceability, to general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law); (n) intentionally deleted; (o) Guarantor is not and will not be, as a
consequence of the execution and delivery of this Guaranty, impaired or rendered
“insolvent,” as that term is defined in the Bankruptcy Code, or otherwise
rendered unable to pay its debts as the same mature and will not have thereby
undertaken liabilities in excess of the present fair value of its assets; and
(p) the most recent financial statements of Guarantor previously delivered to
Administrative Agent are true and correct in all material respects, have been
prepared in accordance with GAAP or International Financial Reporting Standards
as of the date of the applicable statement consistently applied (or other
principles acceptable to Administrative Agent) and fairly present the financial
condition of Guarantor as of the respective dates thereof, and no material
adverse change has occurred in the financial condition of Guarantor since the
respective dates thereof. Notwithstanding the use of GAAP or International
Financial Reporting Standards, the calculation of liabilities shall NOT include
any fair value adjustments to the carrying value of liabilities to record such
liabilities at fair value pursuant to electing the fair value option election
under FASB ASC 825-10-25 (formerly known as FAS 159, The Fair Value Option For
Financial Assets and Financial Liabilities) or other FASB standards allowing
entities to elect fair value option for financial liabilities. Therefore, the
amount of liabilities shall be the historical cost basis, which generally is the
contractual amount owed adjusted for amortization or accretion of any premium or
discount. Guarantor acknowledges and agrees that the Lenders may request and
obtain additional information from third parties regarding any of the above,
including, without limitation, credit reports.

 

6

 

 

7.SUBORDINATION. Guarantor subordinates all present and future indebtedness
owing by Borrower to Guarantor to the obligations at any time owing by Borrower
to Administrative Agent and the Lenders under the Notes and the other Loan
Documents. Guarantor assigns all such indebtedness to Administrative Agent as
agent for the Lenders as security for this Guaranty, the Notes and the other
Loan Documents. Guarantor agrees to make no claim for such indebtedness until
all obligations of Borrower under the Notes and the other Loan Documents have
been fully discharged. Guarantor agrees that it will not take any action or
initiate any proceedings, judicial or otherwise, to enforce Guarantor’s rights
or remedies with respect to any such indebtedness, including without limitation
any action to enforce remedies with respect to any defaults under such
indebtedness or to any collateral securing such indebtedness or to obtain any
judgment or prejudgment remedy against Borrower or any such collateral.
Guarantor also agrees that it will not commence or join with any other creditor
or creditors of Borrower in commencing any bankruptcy, reorganization or
insolvency proceedings against Borrower. Guarantor further agrees not to assign
all or any part of such indebtedness unless Administrative Agent is given prior
notice and such assignment is expressly made subject to the terms of this
Guaranty (including, but not limited to, the assignment to Administrative Agent
as agent for the Lenders set forth herein). If Administrative Agent so requests,
(a) all instruments evidencing such indebtedness shall be duly endorsed and
delivered to Administrative Agent, (b) all security for such indebtedness shall
be duly assigned and delivered to Administrative Agent, (c) such indebtedness
shall be enforced, collected and held by Guarantor as trustee for Administrative
Agent and the Lenders and shall be paid over to Administrative Agent on account
of the Loan but without reducing or affecting in any manner the liability of
Guarantor under the other provisions of this Guaranty, and (d) Guarantor shall
execute, file and record such documents and instruments and take such other
action as Administrative Agent deems necessary or appropriate to perfect,
preserve and enforce Administrative Agent’s and the Lenders’ rights in and to
such indebtedness and any security therefor. If Guarantor fails to take any such
action, Administrative Agent, as attorney-in-fact for Guarantor, is hereby
authorized to do so in the name of Guarantor. The foregoing power of attorney is
coupled with an interest and cannot be revoked.

 

7

 

 

8.BANKRUPTCY OF BORROWER. The validity of this Guaranty and the obligations of
Guarantor hereunder shall in no way be terminated, affected or impaired by
reason of the commencement of a case under the Bankruptcy Code by or against any
Person obligated under the Loan Documents. If Borrower shall have taken
advantage of, or be subject to the protection of, any provision in the
Bankruptcy Code, the effect of which is to prevent or delay Administrative Agent
or any Lender from taking any remedial action against the Borrower, including
the exercise of any option Administrative Agent or the Lenders have to declare
the obligations guaranteed hereunder to be due and payable on the happening of
any default or event by which, under the terms of the Loan Documents, such
obligations shall become due and payable, Administrative Agent may, as against
Guarantor, nevertheless, declare such obligations due and payable and enforce
any or all of its and the Lenders’ rights and remedies against Guarantor
provided for herein. In any bankruptcy or other proceeding in which the filing
of claims is required by law, Guarantor shall file all claims which Guarantor is
so required to file against Borrower relating to any indebtedness of Borrower to
Guarantor and shall assign to Administrative Agent, for the benefit of the
Lenders, all rights of Guarantor thereunder. If Guarantor does not file any such
claim, Administrative Agent, as attorney-in-fact for Guarantor, is hereby
authorized to do so in the name of Guarantor or, in Administrative Agent’s
discretion, to assign the claim to a nominee and to cause proof of claim to be
filed in the name of Administrative Agent’s nominee. The foregoing power of
attorney is coupled with an interest and cannot be revoked. Administrative Agent
or its nominee shall have the right, in its reasonable discretion, to accept or
reject any plan proposed in such proceeding and to take any other action which a
party filing a claim is entitled to do. In all such cases, whether in
administration, bankruptcy or otherwise, the person or persons authorized to pay
such claim shall pay to Administrative Agent, to be credited first against all
obligations other than the Guaranteed Obligations, and then to the Guaranteed
Obligations, the amount payable on such claim and, to the full extent necessary
for that purpose, Guarantor hereby assigns to Administrative Agent, for the
benefit of the Lenders, all of Guarantor’s rights to any such payments or
distributions; provided, however, Guarantor’s obligations hereunder shall not be
satisfied or credited except to the extent that Administrative Agent receives
cash by reason of any such payment or distribution. If Administrative Agent
receives anything hereunder other than cash, the same shall be held as
collateral for the Guaranteed Obligations. The liability of Guarantor hereunder
shall be reinstated and revised, and the rights of Administrative Agent and the
Lenders shall continue, with respect to any amount at any time paid by Borrower
on account of the Guaranteed Obligations which Administrative Agent or the
Lenders shall be legally required to restore or return upon the bankruptcy,
insolvency or reorganization of Borrower or for any other reasons, all as though
such amount had not been paid. If all or any portion of the obligations
guaranteed hereunder are paid or performed, the obligations of Guarantor
hereunder shall continue and shall remain in full force and effect in the event
that all or any part of such payment or performance is avoided or recovered
directly or indirectly from Administrative Agent or any Lender as a preference,
fraudulent transfer or otherwise under the Bankruptcy Code or other similar
laws, irrespective of (a) any notice of revocation given by Guarantor prior to
such avoidance or recovery, or (b) full payment and performance of all of the
indebtedness and obligations evidenced and secured by the Loan Documents.

 

8

 

 

9.LOAN SALES AND PARTICIPATIONS; DISCLOSURE OF INFORMATION. Guarantor agrees
that any Lender may elect, at any time, in accordance with the Loan Documents,
to sell, assign, or grant participations in all or any portion of its rights and
obligations under the Loan Documents and this Guaranty, and that subject to the
terms of the Loan Agreement, any such sale, assignment or participation may be
to one or more financial institutions, private investors, and/or other entities,
at such Lender’s sole discretion. Guarantor further agrees that Administrative
Agent or any Lender may disseminate to any such actual or potential
purchaser(s), assignee(s) or participant(s) all documents and information
(including, without limitation, all financial information) which has been or is
hereafter provided to or known to Administrative Agent or such Lender with
respect to: (a) the Property and its operations; (b) any party connected with
the Loan (including, without limitation, Guarantor, Borrower, any partner, joint
venturer or member of Borrower, any constituent partner, joint venturer or
member of Borrower, any other guarantor and any non-borrower trustor); and/or
(c) any lending relationship other than the Loan which Administrative Agent or
such Lender may have with any party connected with the Loan. In connection with
any such sale, assignment or participation, Guarantor further agrees that this
Guaranty shall be sufficient evidence of the obligations of Guarantor to each
purchaser or assignee and upon written request by Administrative Agent,
Guarantor shall, within thirty (30) days after request by Administrative Agent
(but not more frequently than twice in any calendar year), (x) deliver to
Administrative Agent an estoppel certificate, in form and substance reasonably
acceptable to Administrative Agent and Guarantor, verifying for the benefit of
Administrative Agent and any such other party the status, terms and provisions
of this Guaranty to the knowledge of the officer delivering such certificate,
and (y) at the sole cost and expense of the requesting party, enter into such
amendments or modifications to this Guaranty or the Loan Documents as may be
reasonably required in order to evidence any such sale or assignment, provided
such amendment or modification shall have no adverse impact on Guarantor.

 

9

 

 

Anything in this Guaranty to the contrary notwithstanding, and without the need
to comply with any of the formal or procedural requirements of this Guaranty,
including this Section, any Lender may at any time and from time to time pledge
and assign, or grant a security interest in, all or any portion of its rights
under all or any of the Loan Documents to a Federal Reserve Bank or as otherwise
set forth in the Loan Documents; provided that no such pledge or assignment, or
grant of a security interest, shall release such Lender from its obligations
thereunder.

 

10.ADDITIONAL, INDEPENDENT AND UNSECURED OBLIGATIONS. This Guaranty is a
continuing guaranty of payment and not of collection and cannot be revoked by
Guarantor and shall continue to be effective with respect to any indebtedness
referenced in Sections 1 and 2 hereof arising or created after any attempted
revocation hereof. The obligations of Guarantor hereunder shall be in addition
to and shall not limit or in any way affect the obligations of Guarantor under
any other existing or future guaranties or indemnities delivered to
Administrative Agent for the benefit of the Lenders in connection with the Loan
unless said other guaranties or indemnities are expressly modified or revoked in
writing. This Guaranty is independent of the obligations of the Borrower under
the Notes, the Security Instrument, the Hazardous Materials Indemnity Agreement
and the other Loan Documents to which Borrower is a party. Guarantor hereby
authorizes and empowers Administrative Agent to exercise, in its sole
discretion, any rights and remedies, or any combination thereof, which may then
be available, since it is the intent and purpose of Guarantor that the
obligations hereunder shall be absolute, independent, irrevocable and
unconditional under any and all circumstances. Administrative Agent may bring a
separate action to enforce the provisions hereof against Guarantor without
taking action against Borrower or any other party or joining the Borrower or any
other party as a party to such action. Except as otherwise provided in this
Guaranty, this Guaranty is not secured and shall not be deemed to be secured by
any security instrument unless such security instrument expressly recites that
it secures this Guaranty.

 

11.REPORTING REQUIREMENTS. At all times during which any indebtedness remains
outstanding pursuant to the Loan Documents, Guarantor shall comply with the
reporting requirements relating to Guarantor set forth in Sections 10.1(b) and
10.1(c) of the Loan Agreement.

 

12.INTEREST. Any amounts that become due and payable by Guarantor under this
Guaranty, if not paid within ten (10) Business Days after demand therefor, shall
bear interest at a rate per annum equal to the Alternate Rate from the date of
demand to the date that such sums are paid to Administrative Agent. The
foregoing shall be without any double-counting with interest paid on the
Guaranteed Obligations which interest is itself part of the Guaranteed
Obligations.

 

13.ATTORNEYS’ FEES; ENFORCEMENT. If any attorney is engaged by Administrative
Agent to enforce or defend any provision of this Guaranty or to collect any sums
owed by Guarantor under this Guaranty, with or without the filing of any legal
action or proceeding, Guarantor shall pay to Administrative Agent, immediately
upon demand all actual out of pocket attorneys’ fees and costs incurred by
Administrative Agent in connection therewith, together with interest thereon
from the date of such demand until paid at the rate of interest applicable to
the principal balance of the Notes as specified therein.

 

10

 

 

14.RULES OF CONSTRUCTION. The word “Borrower” as used herein shall include both
the named Borrower and any other person at any time assuming or otherwise
becoming primarily liable for all or any part of the obligations of the named
Borrower under the Notes and the other Loan Documents. The term “person” as used
herein shall include any individual, company, trust or other legal entity of any
kind whatsoever. If this Guaranty is executed by more than one person, the term
“Guarantor” shall include all such persons. When the context and construction so
require, all words used in the singular herein shall be deemed to have been used
in the plural and vice versa. All headings appearing in this Guaranty are for
convenience only and shall be disregarded in construing this Guaranty.

 

15.CONSTRUCTION OF DOCUMENTS. The parties hereto acknowledge that they were
represented by competent counsel in connection with the negotiation, drafting
and execution of this Guaranty and that this Guaranty shall not be subject to
the principle of construing their meaning against the party which drafted same.

 

16.GOVERNING LAW.

 

(a)THIS GUARANTY WAS NEGOTIATED IN THE STATE OF NEW YORK, AND DELIVERED BY
GUARANTOR AND ACCEPTED BY ADMINISTRATIVE AGENT AND THE LENDERS IN THE STATE OF
NEW YORK, AND THE PROCEEDS OF THE LOAN WERE DISBURSED FROM THE STATE OF NEW
YORK, WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE
PARTIES AND TO THE UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS,
INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS GUARANTY AND THE OBLIGATIONS
ARISING HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH
STATE (WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS) AND ANY APPLICABLE LAW
OF THE UNITED STATES OF AMERICA. GUARANTOR ACKNOWLEDGES AND AGREES THAT, TO THE
FULLEST EXTENT PERMITTED BY LAW, THE LAW OF THE STATE OF NEW YORK SHALL GOVERN
THE CONSTRUCTION, VALIDITY AND ENFORCEABILITY OF THIS GUARANTY AND ALL OF THE
OBLIGATIONS ARISING HEREUNDER, AND UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY
CLAIM TO ASSERT THAT THE LAW OF ANY JURISDICTION OTHER THAN THE STATE OF NEW
YORK GOVERNS THIS GUARANTY, AND THIS GUARANTY SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401
OF THE NEW YORK GENERAL OBLIGATIONS LAW.

 

11

 

 

(b)GUARANTOR HEREBY CONSENTS FOR ITSELF AND IN RESPECT OF ITS PROPERTIES,
GENERALLY, UNCONDITIONALLY AND IRREVOCABLY, TO THE NONEXCLUSIVE JURISDICTION OF
THE FEDERAL AND STATE COURTS IN THE COUNTY AND STATE OF NEW YORK WITH RESPECT TO
ANY PROCEEDING RELATING TO ANY MATTER, CLAIM OR DISPUTE ARISING UNDER THIS
GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY. GUARANTOR FURTHER CONSENTS,
GENERALLY, UNCONDITIONALLY AND IRREVOCABLY, TO THE NONEXCLUSIVE JURISDICTION OF
THE STATE AND FEDERAL COURTS OF THE COUNTY AND STATE IN WHICH ANY OF THE
PROPERTY IS LOCATED IN RESPECT OF ANY PROCEEDING RELATING TO ANY MATTER, CLAIM
OR DISPUTE ARISING WITH RESPECT TO THE PROPERTY. GUARANTOR FURTHER IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS, GENERALLY, UNCONDITIONALLY AND IRREVOCABLY,
AT THE ADDRESSES SET FORTH IN SECTION 21 HEREOF IN CONNECTION WITH ANY OF THE
AFORESAID PROCEEDINGS IN ACCORDANCE WITH THE RULES APPLICABLE TO SUCH
PROCEEDINGS. TO THE EXTENT PERMITTED BY APPLICABLE LAW, GUARANTOR HEREBY
IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW HAVE OR HAVE IN THE FUTURE TO
THE LAYING OF VENUE IN RESPECT OF ANY OF THE AFORESAID PROCEEDINGS BROUGHT IN
THE COURTS REFERRED TO ABOVE AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM. NOTHING HEREIN SHALL AFFECT THE RIGHT OF ADMINISTRATIVE
AGENT OR ANY LENDER TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW OR TO
COMMENCE PROCEEDINGS OR OTHERWISE PROCEED AGAINST GUARANTOR IN ANY JURISDICTION.

 

(c)PROCESS MAY BE SERVED BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO
GUARANTOR AT ITS ADDRESS REFERRED TO BELOW.

 

12

 

 

17.MISCELLANEOUS. Time is of the essence with respect to every provision hereof.
The provisions of this Guaranty will bind and benefit the heirs, executors,
administrators, legal representatives, nominees, successors and assigns of
Guarantor, Administrative Agent and each Lender; provided that Guarantor may not
assign any of its rights or obligations hereunder or under any other Loan
Document without the prior written consent of all of the Lenders (and any
attempted such assignment without such consent shall be null and void). The
liability of all persons and entities who are in any manner obligated hereunder
shall be joint and several. If any provision of this Guaranty shall be
determined by a court of competent jurisdiction to be invalid, illegal or
unenforceable, that portion shall be deemed severed from this Guaranty and the
remaining parts shall remain in full force as though the invalid, illegal or
unenforceable portion had never been part of this Guaranty. This Guaranty may be
executed in one or more counterparts by some or all of the parties hereto, each
of which counterparts shall be an original and all of which together shall
constitute a single agreement of Guaranty. The failure of any party hereto to
execute this Guaranty, or any counterpart hereof, shall not relieve the other
signatories from their obligations hereunder. This Guaranty shall be deemed to
be continuing in nature and shall remain in full force and effect and shall
survive the exercise of any remedy by Administrative Agent or any Lender under
the Security Instrument or any of the other Loan Documents, including without
limitation any foreclosure or deed in lieu thereof. Notwithstanding anything to
the contrary herein, this Guaranty shall remain in full force and effect until
the earlier of (a) all of the Guaranteed Obligations having been indefeasibly
paid, performed and completed in full or (b) the Obligations and all other
amounts due from Borrower and/or Guarantor under the Loan Agreement having been
indefeasibly paid in full; including, without limitation, in either case, the
payment of any and all actual, out-of-pocket expenses which might be incurred by
Administrative Agent or Lenders in enforcing any of their rights hereunder and
all interest due thereon, whereupon this Guaranty shall cease to be effective
and terminate, except for obligations (if any) of Guarantor which are expressly
stated herein to survive such termination.

 

18.JOINT AND SEVERAL LIABILITY. The liability of Guarantor hereunder shall be
joint and several with any other guarantors of the Borrower’s obligations under
the Notes and the other Loan Documents.

 

19.ENFORCEABILITY. Guarantor hereby acknowledges that: (a) the obligations
undertaken by Guarantor in this Guaranty are complex in nature, and (b) numerous
possible defenses to the enforceability of these obligations may presently exist
and/or may arise hereafter, and (c) as part of Administrative Agent’s and each
Lender’s consideration for entering into this transaction, Administrative Agent
and each Lender has specifically bargained for the waiver and relinquishment by
Guarantor of all of the defenses specifically waived in Section 5 hereof, and
(d) Guarantor has had the opportunity to seek and receive legal advice from
skilled legal counsel in the area of financial transactions of the type
contemplated herein. Given all of the above, Guarantor does hereby represent and
confirm to Administrative Agent and each Lender that Guarantor is fully informed
regarding, and that Guarantor does thoroughly understand: (i) the nature of all
such possible defenses, and (ii) the circumstances under which such defenses may
arise, and (iii) the benefits which such defenses might confer upon Guarantor,
and (iv) the legal consequences to Guarantor of waiving such defenses. Guarantor
acknowledges that Guarantor makes this Guaranty with the intent that this
Guaranty and all of the informed waivers herein shall each and all be fully
enforceable by Administrative Agent and each Lender, and that Administrative
Agent and each Lender is induced to enter into this transaction in material
reliance upon the presumed full enforceability thereof.





 

13

 

 

20.WAIVER OF RIGHT TO TRIAL BY JURY. GUARANTOR (AND, BY ITS ACCEPTANCE OF THIS
GUARANTY, ADMINISTRATIVE AGENT ON BEHALF OF ITSELF AND THE LENDERS) HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION (a) ARISING UNDER THE LOAN DOCUMENTS, INCLUDING, WITHOUT
LIMITATION, ANY PRESENT OR FUTURE MODIFICATION THEREOF OR (b) IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
THERETO OR ANY OF THEM WITH RESPECT TO THE LOAN DOCUMENTS (AS NOW OR HEREAFTER
MODIFIED) OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED
IN CONNECTION HEREWITH OR THEREWITH, OR THE TRANSACTIONS RELATED HERETO OR
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
SOUNDING IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND
CONSENTS THAT ANY OTHER PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY
OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT BY GUARANTOR,
ADMINISTRATIVE AGENT AND/OR THE LENDERS, AS APPLICABLE, TO THE WAIVER OF SUCH
PARTY’S RIGHT TO TRIAL BY JURY.

 

21.NOTICES. Notices to be given hereunder shall be given (and deemed received)
in accordance with the terms of Section 13.4 of the Loan Agreement, addressed,
if to Administrative Agent and the Lenders, as set forth in the Loan Agreement,
and, if to Guarantor, as follows:

 

Guarantor: Brookfield DTLA Holdings LLC   Brookfield Place   250 Vesey Street,
15th Floor   New York, New York 10281   Attention: Jason Kirschner     With a
copy to: Brookfield DTLA Holdings LLC   Brookfield Place   250 Vesey Street,
15th Floor   New York, New York 10281   Attention:  General Counsel     With a
copy to: Latham & Watkins LLP   650 Town Center Drive, 20th Floor   Costa Mesa,
California 92626-1925   Attention:  Hilary A. Shalla, Esq.    

 

Guarantor shall forward to Administrative Agent, without delay, any notices,
letters or other communications delivered to the Property or to Guarantor naming
Administrative Agent or the “Lender” or any similar designation as addressee.

 

14

 

 

22.ELECTRONIC DOCUMENT DELIVERIES. Documents required to be delivered pursuant
to this Guaranty shall be delivered by electronic communication and delivery,
including, the Internet, e-mail or intranet websites to which Administrative
Agent and each Lender have access (including a commercial, third-party website
such as www.Edgar.com <http://www.Edgar.com> or a website sponsored or hosted by
Administrative Agent or Guarantor) provided that the foregoing shall not be
applicable to any Lender that has notified Administrative Agent and Guarantor
that it cannot or does not want to receive electronic communications.
Administrative Agent or Guarantor may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic delivery pursuant
to procedures approved by it for all or particular notices or communications.
Documents or notices delivered electronically shall be deemed to have been
delivered one (1) Business Day after the date and time on which Administrative
Agent or Guarantor posts such documents or the documents become available on a
commercial website and Administrative Agent or Guarantor notifies each Lender of
said posting and provides a link thereto provided if such notice or other
communication is not sent or posted during the normal business hours of the
recipient, said posting date and time shall be deemed to have commenced as of
9:00 a.m. on the opening of business on the next Business Day for the recipient.
Notwithstanding anything contained herein, in every instance Guarantor shall be
required to deliver paper copies of any documents to Administrative Agent or to
any Lender that requests such paper copies until a written request to cease
delivering paper copies is given by Administrative Agent or such Lender.
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents delivered electronically, and in any
event shall have no responsibility to monitor compliance by Guarantor with any
such request for delivery. Each Lender shall be solely responsible for
requesting delivery to it of paper copies and maintaining its paper or
electronic documents. Notwithstanding anything to the contrary contained above,
no notice (including, without limitation, any default notice) given to or by
Guarantor under this Guaranty shall be covered by this Section 22.

 

23.INTEGRATION. This Guaranty represents the final agreement between the parties
with respect to the subject matter hereof and may not be contradicted by
evidence of prior, contemporaneous, or subsequent oral agreements of the parties
with respect to such subject matter. There are no oral agreements between the
parties. This instrument may be amended only in an instrument in writing
executed by the parties.

 

24.LIMITED RECOURSE. The members and other direct or indirect owners of
Guarantor and its officers, directors, partners, members, shareholders,
principals, managers, trustees, agents and affiliates shall have no personal
liability for and none of their assets shall be subject to a claim arising out
of the obligations of Guarantor hereunder or under any of the other Loan
Documents.

 

25.FINANCIAL COVENANTS. Guarantor shall, at all times, comply with Guarantor
Financial Covenants set forth in Section 9.17 of the Loan Agreement.

 

15

 

 

26.OUTSIDE SOURCES. Notwithstanding anything contained herein to the contrary,
no amounts paid on account of the Loan shall constitute a payment under this
Guaranty unless (a) payment is made after the occurrence of a Default and
Administrative Agent’s exercise of any remedies in connection therewith and (b)
Guarantor makes payment directly to Administrative Agent with funds from Outside
Sources (hereinafter defined). “Outside Sources” shall mean funds belonging to
Guarantor which are not derived directly or indirectly from the ownership,
operation, sale or liquidation of the Property (including, but not limited to,
insurance proceeds, condemnation awards, rents and any other proceeds paid or
payable with respect to the Property).

 

27.DEFINED TERMS; USAGES. Unless the context clearly indicates a contrary intent
or unless otherwise specifically provided herein, words used in this Guaranty
may be used interchangeably in singular or plural form, and the word “Property”
shall mean “the Property, including any individual parcel of real property and
improvements constituting a part thereof”. The terms “include(s)” and
“including” shall mean “include(s), without limitation” and “including, without
limitation”, respectively.

 

28.TAXES. Taxes in respect of this Guaranty shall be paid by Guarantor as
required by Section 2.11 of the Loan Agreement (with the understanding and
agreement of Guarantor that, for purposes hereof, Guarantor shall have the same
payment and reimbursement obligations as the Borrower under such Section 2.11
even though Guarantor is not specifically referenced in such Section 2.11, and
by accepting the benefits hereof, Administrative Agent agrees that it will
comply with such Section 2.11).

 

29.NO WAIVER. No previous waiver and no failure or delay by Administrative Agent
in acting with respect to the terms of the Notes, this Guaranty or any Loan
Document shall constitute a waiver of any breach, default, or failure of
condition under the Notes, this Guaranty or any Loan Document or the obligations
secured thereby. A waiver of any term of the Notes, this Guaranty or any Loan
Document or of any of the obligations secured thereby must be made in writing
and shall be limited to the express written terms of such waiver.

 

30.NO WAIVER, RELEASE OR IMPAIRMENT. Nothing contained in this Guaranty shall be
deemed to waive, release, affect or impair the indebtedness evidenced by the
Loan Documents or the obligations of Borrower under the Loan Documents, or the
liens and security interests created by the Loan Documents, or Administrative
Agent’s rights to enforce its rights and remedies under the Loan Documents and
under this Guaranty or the indemnity provided herein, in the Loan Documents or
in connection with the Loan, or otherwise provided in equity or under applicable
law, including, without limitation, the right to pursue any remedy for
injunctive or other equitable relief, or any suit or action in connection with
the preservation, enforcement or foreclosure of the liens, mortgages,
assignments and security interests which are now or at any time hereafter
security for the payment and performance of all obligations under the Loan
Agreement or in the other Loan Documents. The provisions of Sections 1 and 2 of
this Guaranty shall prevail and control over any contrary provisions elsewhere
in this Guaranty or in the other Loan Documents.

 

16

 

 

31.JURISDICTION. SUBJECT TO THE REQUIREMENTS FOR A CASE TO BE HEARD IN THE
COMMERCIAL DIVISION OF THE NEW YORK STATE SUPREME COURT, GUARANTOR AGREES TO
SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE COMMERCIAL DIVISION OF THE NEW YORK
STATE SUPREME COURT, AND TO THE APPLICATION OF SAID COURT’S ACCELERATED
PROCEDURES PURSUANT TO RULE 9 OF SECTION 202.70(G) OF THE UNIFORM RULES FOR NEW
YORK STATE TRIAL COURTS.

 

[Signature page follows]

 

17

 

 

IN WITNESS WHEREOF, Guarantor has duly executed and delivered this Guaranty as
of the date appearing on the first page of this Guaranty.

 

  GUARANTOR       BROOKFIELD DTLA HOLDINGS LLC,
a Delaware limited liability company       By: Brookfield DTLA GP LLC,
a Delaware limited liability company,
its Managing Member           By: BOP US Subsidiary LLC,
a Delaware limited liability company,
its Managing Member                 By: /s/ Michelle Campbell         Name:
Michelle Campbell         Title: Secretary

 

S-1

 